UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2351



STUART L. PRESCOTT,

                                            Plaintiff - Appellant,

          versus

GEORGE HALL, Individually and In His Capacity
as President of First N.H. Bank; JAMES ELLIOT,
Individually and In His Capacity as Sergeant/
Supervisor of Civil Process and Seizure Divi-
sion, Gloucester County Sheriff's Department,
Gloucester County, Virginia; RONALD BUCHANAN,
Individually and In His Capacity as President
of Buchanan Auto and Auction Co., and Auxili-
ary Police Officer, Chesapeake Police Depart-
ment, Chesapeake, Virginia; BARRY RUDIGER,
Individually and In His Capacity as General
Manager of B&L Transportation, Chesapeake,
Virginia; FIRST N.H. BANK; GLOUCESTER SHER-
IFF'S DEPARTMENT; ROBIN P. STANAWAY, In His
Capacity   as   Sheriff,   Gloucester   County
Sheriff's Department, Gloucester, Virginia;
DENWOOD W. INSLEY, Individually and In His
Capacity as Captain and Operations Officer of
the Gloucester County Sheriff's Department,
Gloucester, Virginia; BUCHANAN AUTO AND AUC-
TION COMPANY, INCORPORATED; B&L TRANSPORTA-
TION; BANK OF IRELAND, Dublin, Ireland and
Manchester, New Hampshire, U.S.A.; BANK OF
IRELAND FIRST HOLDINGS, INC.; GARY BRYANT,
Esquire;   PETER   ZEMANIAN,   Esquire;   JOEL
BRINKMAN, Esquire, Corporate Counsel, Bank of
Ireland, Bank of Ireland First Holdings, Inc.
and First N.H. Bank; MICHAEL J. CONNOLLY,
General Manager, Bank of Ireland and Executive
Vice President, Bank of Ireland First Hold-
ings, Inc.; PATRICK SULLIVAN, Senior Vice
President First N.H. Bank and Bank of Ireland
First Holdings, Inc.; JOYCE TOMMASINO, Vice
President, First N.H. Bank, Manchester, New
Hampshire; MARK CRANDALL, Vice President,
First N.H. Bank, Manchester, New Hampshire;
BRADFORD BUCKLEY, Vice President, First N.H.
Bank, Manchester, New Hampshire; LEE DICKEY,
Former Vice President of First N.H. Bank,
Dragut,   Massachusetts;   WILLIAM   GANNON,
Esquire; RICHARD W. JENSEN, Esquire,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Robert E. Payne, District
Judge. (CA-93-40-4, CA-93-46-4)


Submitted:   November 12, 1996         Decided:   December 4, 1996


Before WIDENER, MURNAGHAN, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Stuart L. Prescott, Appellant Pro Se. Stephen Michael Sayers,
Bradley R. Duncan, HUNTON & WILLIAMS, McLean, Virginia; John Adrian
Gibney, Jr., SHUFORD, RUBIN & GIBNEY, Richmond, Virginia; Richard
Ball Baker, WILLIAMS KELLY & GREER, Norfolk, Virginia; Allan
Simpson Reynolds, Sr., REYNOLDS, SMITH & WINTERS, P.C., Norfolk,
Virginia; Douglas Pendleton Rucker, Jr., Elaine Richardson Jordan,
SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant appeals the district court's orders dismissing with

prejudice his RICO and civil rights actions. We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Prescott v. Hall, Nos. CA-93-40-4; CA-93-46-4 (E.D. Va.
June 19, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3